Citation Nr: 1332826	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, to include as secondary to diabetes mellitus, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for periodontal disease. 

This case was initially before the Board in February 2008, when the Board reopened the claim due to receipt of new and material evidence, and remanded the case for further development.  The Board again remanded the case for further development in February 2010 and March 2013, including obtaining a VA dental examination or addendum. 

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

As noted in the February 2010 remand, the June 2005 rating decision denied service connection for periodontal disease.  The February 2006 statement of the case, however, noted that under the provisions of 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered for service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The RO went on to state that there was no authority under governing regulations to grant service connection for periodontal disease for purposes of an award of disability compensation benefits and, as such, the claim of service connection for periodontal disease for compensation purposes was denied.  The RO noted that service connection for purposes of establishing eligibility for outpatient dental treatment had previously been granted for teeth numbers 8 and 9. 

The Board additionally notes that the Veteran was granted service connection for dental treatment purposes for chronic periodontitis as secondary to his service-connected diabetes mellitus in a July 2013 rating decision.  The RO/AMC should obtain any outstanding VA treatment records as, ostensibly, the Veteran has transferred his dental care to a VA Medical Center.

The Veteran submitted a VA Form 21-4142 dated April 2013 indicating ongoing treatment with Dr. A.R., DDS.  The form was not associated with the claims file until August 2013, subsequent to the July 2013 supplemental statement of the case and recertification to the Board.  The Board notes that records from this dentist, dating from February 1993 to February 2010, have been associated with the claims file previously.  The RO/AMC must attempt to secure updated records on remand as they might indicate a diagnosis other than periodontal disease.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate those identified records with the claims file, including any ongoing medical records from the Martinsburg VAMC and Dr. A.R., DDS.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

 2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2013).
Department of Veterans Affairs


